Citation Nr: 1550698	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a stomach disability, to include as secondary to medication prescribed for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1974 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In September 2015, the Veteran testified at a central office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Veteran submitted additional evidence in support of his claim in October 2015 and agreed to waive initial RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.   

The issue of entitlement to service connection for an umbilical hernia has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a stomach disability secondary to medicine he was prescribed in service.  Specifically, the Veteran contends that while in service, he was prescribed Motrin for neck and back pain.  The Veteran contends that the Motrin caused stomach irritation.  The Veteran explained that his doctor changed the prescription from Motrin to Mobic to avoid stomach irritation, but the Mobic also caused stomach irritation.  See August 2010 VA 21-4138.  The Veteran explained that he now takes Prilosec, but still suffers daily heartburn and pain in the middle of his abdomen.  See September 2015 Board hearing transcript, pages 5-6.  

The Veteran's service treatment records (STRs) reflect complaints of abdominal or epigastric pain in October 1977, March 1978, December 1982, and March 1998.  The Board notes post-service treatment records reflect complaints of abdominal or epigastric pain in March 2003, October 2008, August 2009, and September 2009.  

The Veteran has submitted an October 2015 private medical record which reflects he was diagnosed with antrial erosions and mild gastritis.  The report does not contain a clinical etiology for the condition, but does note allergies relating to Mobic and Motrin.  In October 2015, the Veteran also submitted an article from gicare.com which states that aspirin or other arthritis medicines such as Motrin can cause antral erosions.  The Board recognizes that medical treatise evidence can discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  Accordingly, the Board finds that a VA examination is necessary to determine if the Veteran's claimed stomach disability is related to service and/or medication prescribed to treat service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA examination to determine the etiology of the Veteran's stomach disability.

The claims file should be made available to the examiner for review before the examination, along with a copy of this remand. 
  
The examiner must respond to the following questions:

(a) Whether it is as likely as not (50 percent or greater) that the Veteran's current stomach disability is related to service, including complaints of stomach and abdominal pain in service, including complaints in October 1977, March 1978, December 1982, and March 1998.  

(b) Whether it is as likely as not (50 percent or greater) that the Veteran's current stomach disability is proximately due to (caused by), or permanently aggravated by, medication prescribed to treat the Veteran's service-connected disabilities (i.e., cervical spondylosis, mechanical back syndrome, hypertension, left olecranon bone spur, and status post left forearm fracture), including Motrin and Mobic.

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.

If the opinion is that medicine prescribed for the Veteran's service-connected disabilities aggravated his stomach disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  

If the examiner finds that the Veteran does not have a current stomach disability, the examiner should opine whether the Veteran had a diagnosed stomach disability at any point during the period on appeal; and if so, whether it is as likely as not (50 percent or greater) that the Veteran's stomach disability was related to service or proximately due to, or aggravated by, medicine prescribed for the Veteran's service-connected disabilities (i.e., cervical spondylosis, mechanical back syndrome, hypertension, left olecranon bone spur, and status post left forearm fracture), including Motrin and Mobic.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner must comment on the article submitted by the Veteran in October 2015 regarding the relationship between antral erosions and arthritis medicines.

It is essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Thereafter, readjudicate the issue of entitlement to service connection for a stomach disability, to include as secondary to medication prescribed for the Veteran's service-connected disabilities.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






